UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32832 Jazz Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3320580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, California (Address of principal executive offices) (Zip Code) (949)435-8000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The registrant meets the conditions set forth in General Instruction H(1)(a)and (b)of Form10-Q and is therefore filing this Formwith the reduced disclosure format permitted by General Instruction H(2). JAZZ TECHNOLOGIES, INC. Table of Contents PARTI — FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Notes to Unaudited Condensed Consolidated Financial Statements 4-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-12 Item 4. Controls and Procedures 12 PARTII — OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 6. Exhibits 12 SIGNATURES 13 Index to Exhibits 13 i PARTI — FINANCIAL INFORMATION Item 1.Financial Statements Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Consolidated Balance Sheets (in thousands) September December (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade receivables, net of allowance for doubtful accounts of $1,044 and $326 at September 30, 2011 and December31, 2010, respectively Other receivables Inventories Deferred tax asset Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Investments Intangible assets, net Goodwill Other assets – related parties Other assets - others Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term bank debt and current maturities of notes $ $ Accounts payable Due to related party Accrued compensation and benefits Deferred revenues Accrued interest Other current liabilities Total current liabilities Long term liabilities: Long-term debt from banks Notes Deferred tax liability Accrued pension, retirement medical plan obligations Other long-term liabilities Total liabilities Stockholder’s equity: Additional paid-in capital Cumulative stock based compensation Accumulated other comprehensive loss (*) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (*) Accumulated other comprehensive loss includes mainly plan assets and benefit obligation, net of taxes. See accompanying notes. Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Operations (in thousands) Three months ended Nine months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Net revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of intangible assets Total operating expenses Operating income (loss) ) Financing expense, net ) Other income, net 27 27 Net income before income taxes Income tax expense ) Net income $ See accompanying notes. 2 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Nine months ended September 30, 2011 Nine months ended September 30, 2010 Operating activities: Net income $ $ Adjustments to reconcile netincome for the period to net cash provided by operating activities: Depreciation and amortization of intangible assets Notes accretion and amortization of deferred financing costs Loss from notes exchange, net. Stock based compensation expense Other income, net ) ) Changes in operating assets and liabilities: Trade receivables ) Other receivables ) Inventories ) ) Prepaid expenses and other current assets ) Deferred tax assets Accounts payable ) ) Due to related party, net ) ) Accrued compensation andbenefits ) Deferred Revenue ) Accrued interest ) Other current liabilities ) Accrued pension, retirement medical plan obligations and long-term liabilities Net cash provided by operating activities Investing activities: Purchases of property and equipment ) ) Proceeds related to property and equipment Purchases of intangible assets ) Proceeds from investment realization Net cash provided by (used in) investing activities ) Financing activities: Debt repayment ) ) Net cash used in financing activities ) ) Effect of foreign currency on cash ) Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of interest and taxes paid and non-cash investing and financing activities: Investments in property, plant and equipment $ $ Warrant contributed by Tower, see note 5 $ $ Interest paid $ $ Tax paid $ $ See accompanying notes. 3 Jazz Technologies,Inc. Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2011 Note 1: Organization Unless specifically noted otherwise, as used throughout these notes to the unaudited condensed consolidated financial statements, “Jazz” and “Company” refers to the business of Jazz Technologies,Inc., and “Jazz Semiconductor” refers only to the business of Jazz Semiconductor,Inc. References to the “Company” for dates prior to September 19, 2008 mean the predecessor which on September 19, 2008 was merged with a subsidiary of Tower Semiconductor Ltd., an Israeli company (“Tower”), and references to the “Company” for periods on or after September19, 2008 are references to the successor Tower subsidiary. The Company Jazz, formerly known as Acquicor Technology Inc., was incorporated in Delaware on August12, 2005. The Company was formed to serve as a vehicle for the acquisition of one or more domestic and/or foreign operating businesses through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination. The Company is based in Newport Beach, California and following the acquisition of Jazz Semiconductor,became an independent semiconductor foundry focused on specialty process technologies for the manufacture of analog intensive mixed-signal semiconductor devices. The Company’s specialty process technologies include advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar complementary metal oxide (“SiGe”) semiconductor processes. The Company’s semiconductor devices are used in cellular phones, wireless local area networking devices, digital TVs, set-top boxes, gaming devices, switches, routers and broadband modems. Note 2: Summary of Significant Accounting Policies Basis of Presentation and Consolidation We prepare our consolidated financial statements in accordance with SEC and U.S. generally accepted accounting principles (“US GAAP”) requirements and include all adjustments of a normal recurring nature that are necessary to fairly present our condensed consolidated results of operations, financial position, and cash flows for all periods presented. The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. Interim period results are not necessarily indicative of full year results. This quarterly report should be read in conjunction with our most recent Annual Report on Form10-K. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring adjustments that, in the opinion of management, are necessary to present fairly the Company’s consolidated financial position at September 30, 2011 and December31, 2010, and the consolidated results of its operations and cash flows for the three months and nine months ended September 30, 2011 and 2010. All intercompany accounts and transactions have been eliminated. Certain amounts have been reclassified in order to conform to 2011 presentation. Use of Estimates The preparation of financial statements in conformity with US GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ materially from those estimates. Fair Value of Financial Instruments The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses, approximate fair value due to their short maturities. 4 Comprehensive Income Nine months ended September30, 2011 Nine months ended September30, 2010 (In thousands) Net income $ $ Foreign currency translation adjustment ) Comprehensive income $ $ Concentrations Financial instruments that potentially subject the Company to concentration of credit risk consist principally of cash and cash equivalents and trade accounts receivable. The Company performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history, age of the balance and the customer’s current creditworthiness, as determined by a review of the customer’s current credit information. The Company monitors collections and payments from its customers and maintains an allowance for doubtful accounts based upon historical experience and any specific customer collection issues that have been identified. A considerable amount of judgment is required in assessing the ultimate realization of these receivables. Customer receivables are generally unsecured. Accounts receivable from significant customers representing 10% or more of the net accounts receivable balance as of September 30, 2011 and December31, 2010 consists of the following customers: September30, 2011 December31, 2010 Customer 1 15
